           Case 2:20-cr-00037-TOR          ECF No. 107       filed 12/23/20      PageID.240 Page 1 of 2
PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON
                                                           for
                                           Eastern District of Washington                   Dec 23, 2020
                                                                                                SEAN F. MCAVOY, CLERK



 U.S.A. vs.                    Sommer, Wanda                           Docket No.            2:20CR00037-TOR-1


                                Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Wanda Sommer, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T. Rodgers,
sitting in the Court at Spokane, Washington, on the 6th day of March 2020, under the following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

          RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Wanda Sommer is alleged to have violated her conditions of pretrial release supervision by testing positive
for the presence of amphetamine and methamphetamine on December 10, 2020.

On March 10, 2020, the conditions of pretrial release supervision were reviewed with Ms. Sommer. Ms. Sommer
acknowledged an understanding of the conditions, which included standard condition #9.

On December 10, 2020, Ms. Sommer reported to Pioneer Human Services and provided a urine specimen that tested
presumptive positive for the presence of amphetamine and methamphetamine. The urine sample was sent to Alere
Toxicology (Alere) for further analysis.

On December 16, 2020, Ms. Sommer contacted the undersigned officer and admitted she ingested methamphetamine on
December 9, 2020.

On December 19, 2020, Alere confirmed the urine specimen collected on December 10, 2020, tested positive for the presence
of amphetamine and methamphetamine.

         PRAYING THAT THE COURT WILL MODIFY CONDITIONS OF PRETRIAL RELEASE SUPERVISION

                                                                         I declare under the penalty of perjury
                                                                         that the foregoing is true and correct.
                                                                         Executed on:       December 23, 2020
                                                                 by      s/Erik Carlson
                                                                         Erik Carlson
                                                                         U.S. Pretrial Services Officer
           Case 2:20-cr-00037-TOR         ECF No. 107      filed 12/23/20      PageID.241 Page 2 of 2
    PS-8
    Re: Sommer, Wanda
    December 23, 2020
    Page 2

THE COURT ORDERS

[   ]      No Action
[   ]      The Issuance of a Warrant
[   ]      The Issuance of a Summons
[   ]      The incorporation of the violation(s) contained in this
           petition with the other violations pending before the
           Court.
[ ]        Defendant to appear before the Judge assigned to the case.
[ ]        Defendant to appear before the Magistrate Judge.
[ X]       Other Order for Modification


                                                                        Signature of Judicial Officer

                                                                         December 23, 2020

                                                                        Date
